Case 3:20-cv-01558-JAG Document 1-4 Filed 10/20/20 Page 1 of 1

AO 440 (Rev.06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT *

for the

District of Puerto Rico

 

Rrekad vA ~ Po Se
Plaintifffs)
Vv. Civil Action No.

US: EEOC~ Nivectoe Willing R Soucy

 

ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) E E O (’ = | F
te Tub listy rt -

A lawsuit has been filed against you. ORip- — S00 )

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil © Re The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: f,)* |. { Ay BY Corn _ ‘Re Se
malinwera dv |} oo
sh ome d/ Guqwe
Gurnlo /£-c07 7?

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
